In an action to foreclose a mortgage, the defendants R&C General Contractors Corp., Carmine Gargano, and Rose Gargano appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated July 27, 2000, as, upon, sua sponte, recalling and vacating stated portions of a prior order dated October 21, 1999, continued in full force and effect so much of that order as denied their motion to set aside a foreclosure sale and granted that branch of the plaintiff’s motion which was to confirm the referee’s report of sale.
Ordered that the appeal from the order is dismissed, with costs.
*469The appeal must be dismissed as the order appealed from did not determine a motion made on notice and leave to appeal has not been granted (see CPLR 5701). In any event, we note that the appellants improperly seek to obtain review of the prior order dated October 21, 1999, by way of this appeal. Florio, J.P., Friedmann, Adams and Crane, JJ., concur.